DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/1/2021 has been entered. Amended Claims 1 and 2 have been noted. The amendment has overcome the 112(a) rejections previously set forth - those 112(a) rejections have been withdrawn accordingly. The amendment has only overcome some of the 112(b) rejections previously set forth - only the 112(b) rejections that have been overcome have been withdrawn. Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	Claim 1 now recites the limitation “wherein the diluent is provided in a controlled manner thereby limiting quench of said combustion, and sidestep chemical equilibrium within the combustion zone thereby increasing combustion efficiency” which is considered new matter because the original disclosure fails to disclose a method step that involves a “sidestep” of chemical equilibrium via diluent addition as is now claimed. The specification discloses that “[T]he presence of diluent can shift the chemical equilibrium towards more complete combustion products, leading to a higher net heat release” and that “the present invention serves to mix enough diluent into the flame zone to maximize the net heat release while still completing the reactions. This method both increases the 
efficiency of the heating process, as well as reduces the amount of residual species such as CO, H2, and O2 in the heated fluid” (see at least Par [0045]). Shifting a chemical equilibrium is fundamentally different from sidestepping a chemical equilibrium since sidestepping a chemical equilibrium can be interpreted as bypassing or not having chemical equilibrium altogether. Moreover, the recitation of “sidestep” is not disclosed anywhere in the original disclosure. Therefore, the newly introduced limitation of “wherein the diluent is provided in a controlled manner thereby limiting quench of said combustion, and sidestep chemical equilibrium within the combustion zone thereby increasing combustion efficiency” is new matter and Claim 1 is accordingly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 3 and 5 are rejected due to their dependency on Claim 1. 
	Claim 2 now recites the limitation “wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid and sidestep chemical equilibrium within a combustion zone thereby increasing combustion efficiency” which is considered new matter because the original disclosure fails to disclose a method step that involves a “sidestep” of chemical equilibrium 
efficiency of the heating process, as well as reduces the amount of residual species such as CO, H2, and O2 in the heated fluid” (see at least Par [0045]). Shifting a chemical equilibrium is fundamentally different from sidestepping a chemical equilibrium since sidestepping a chemical equilibrium can be interpreted as bypassing or not having chemical equilibrium altogether. Moreover, the recitation of “sidestep” is not disclosed anywhere in the original disclosure. Therefore, the newly introduced limitation of “wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid and sidestep chemical equilibrium within a combustion zone thereby increasing combustion efficiency” is new matter and Claim 2 is accordingly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 4 and 6 are rejected due to their dependency on Claim 2.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 now recites the limitation “wherein the diluent is provided in a controlled manner thereby limiting quench of said combustion, and sidestep chemical equilibrium within the combustion zone thereby increasing combustion efficiency” which is considered indefinite because it is unclear what is meant by “and sidestep chemical equilibrium within the combustion zone” in this context. It is unclear if this means bypassing or not having chemical equilibrium, altering chemical equilibrium, shifting chemical equilibrium or doing something else to the chemical equilibrium altogether. Note that the specification fails to disclose any method step of “sidestep chemical equilibrium”. Moreover, it is unclear if the claimed “chemical equilibrium” is referring to a chemical equilibrium between the fuel and oxidant only or to a chemical equilibrium between the fuel, oxidant and diluent mixture. Furthermore, there is insufficient antecedent basis for “the combustion zone” in the claim. The metes and bounds of the claim are consequently unclear.
	Claims 3 and 5 are rejected due to their dependency on Claim 1. 
	Claim 2 now recites the limitation “wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid and sidestep chemical equilibrium within a combustion zone thereby increasing combustion efficiency” which is considered indefinite because it is unclear what is meant by “and sidestep chemical equilibrium within a combustion zone” in this context. It is unclear if this means bypassing or not having chemical equilibrium, altering chemical equilibrium, shifting chemical equilibrium or doing something else to the chemical equilibrium altogether. Note that the specification fails to disclose any method step of “sidestep chemical equilibrium”. Moreover, it is unclear if the claimed “chemical equilibrium” is referring to a chemical equilibrium between the fuel and oxidant only or to a chemical equilibrium between the fuel, oxidant and diluent mixture. The metes and bounds of the claim are consequently unclear.
	Claims 4 and 6 are rejected due to their dependency on Claim 2. 
	Claim 3 recites the limitation “wherein the diluent is a portion of the fluid to be heated or derived from the fluid to be heated” which is considered indefinite because Claim 1 establishes that the diluent and the fluid to be heated are two distinct elements. Thus, it is unclear how the diluent can also be a portion of the fluid to be heated. The metes and bounds of the claim are consequently unclear. 
	Claim 4 recites the limitation “wherein the diluent is a portion of the fluid to be heated or derived from the fluid to be heated” which is considered indefinite because Claim 2 establishes that the diluent and the fluid to be heated are two distinct elements. Thus, it is unclear how the diluent can also be a portion of the fluid to be heated. The metes and bounds of the claim are consequently unclear. It is recommended that Applicant endeavor to overcome this rejection by specifying that the diluent and the fluid to be heated are the same type of fluid (or equivalent). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen et al. (US 2009/0071648 A1) (hereinafter “Hagen”). 
	Regarding Clam 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen teaches a combustion method, comprising:
	a)    providing a fuel (F32), an oxidant (F22), a diluent (F42) that is not a fuel (“water”) (see at least [0094]-[[095] and Fig. 1), and a fluid (F44) to be heated (see at least [0093]-[0096] and Fig. 1);
	b)    reacting the fuel with the oxidant forming a flame in the presence of the diluent (F42) to form a first heated fluid (F10) (see at least [0093]-[0096] and Fig. 1), wherein the diluent is provided in a controlled manner thereby limiting quench of said combustion (It is evident that the diluent is provided in a controlled manner from at least [0094], [0095], [0097] and [0101] and it is evident that quenching of said combustion is limited by the diluent addition since the diluent addition is responsible for “improving efficiency of energy production” and controlling combustion temperature without extinguishing the combustion via quenching - see at least Par [0018], [0094], [0097], [0101] and Fig. 1), and sidestep chemical equilibrium within the combustion zone (Note that the limitation of “and sidestep chemical equilibrium within the combustion zone” is considered indefinite (as is presented above in this Office Action). For the purpose of expediting prosecution, “sidestep chemical equilibrium within the combustion zone” is being interpreted as: shifting the chemical equilibrium of the fuel and oxidant reaction within a combustion zone via the diluent addition such that dissociated species from the reaction such as CO can be reduced. See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that, in relation to the reaction of fuel and oxidant within combustion zone (150), “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Hagen accordingly teaches of shifting the chemical equilibrium of the fuel and oxidant reaction within combustion zone via diluent addition such that dissociated species from the reaction such as CO can be reduced and accordingly teaches of “sidestep chemical equilibrium within the combustion zone” as claimed.) thereby increasing combustion efficiency (see at least [0018], [0020], [0090] and [0091] and note that Hagen explicitly teaches that, regarding diluent addition in the form of water, “With respect to improving efficiency of energy production and costs, water has been used to control the combustion temperature and pollutant emissions”);
	c)    forming a heated fluid (F62) by directly contacting the fluid to be heated (F44) with the first heated fluid (see at least [0093]-[0096] and Fig. 1);
	wherein the heated fluid contains lower concentrations of carbon monoxide, hydrogen, and/or molecular oxygen than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution (See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Thus, the heated fluid taught by Hagen contains lower concentrations of at least “carbon monoxide” that than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution.). 

	Regarding Clam 2, to the extent that Claim 2 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen teaches a direct contact heating method, comprising:
	a)    providing a fuel (F32), an oxidant (F22), a diluent (F42) that does not contain fuel (“water”) (see at least [0094]-[[095] and Fig. 1);
	b)    reacting the fuel with the oxidant in the presence of the diluent (F42) to form a first heated fluid (F10) (see at least [0093]-[0096] and Fig. 1), wherein the diluent is provided in a controlled manner thereby limiting quench of the first heated fluid (It is evident that the diluent is provided in a controlled manner from at least [0094], [0095], [0097] and [0101] and it is evident that quenching of said first fluid is limited by the diluent addition since the diluent addition is responsible for “improving efficiency of energy production” and controlling combustion temperature without extinguishing the combustion of the first fluid via quenching - see at least Par [0018], [0094], [0097], [0101] and Fig. 1) and sidestep chemical equilibrium within a combustion zone (Note that the limitation of “and sidestep chemical equilibrium within a combustion zone” is considered indefinite (as is presented above in this Office Action). For the purpose of expediting prosecution, “sidestep chemical equilibrium within a combustion zone” is being interpreted as: shifting the chemical equilibrium of the fuel and oxidant reaction within a combustion zone via the diluent addition such that dissociated species from the reaction such as CO can be reduced. See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that, in relation to the reaction of fuel and oxidant within combustion zone (150), “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Hagen accordingly teaches of shifting the chemical equilibrium of the fuel and oxidant reaction within a combustion zone via diluent addition such that dissociated species from the reaction such as CO can be reduced and accordingly teaches of “sidestep chemical equilibrium within a combustion zone” as claimed.) thereby increasing combustion efficiency (see at least [0018], [0020], [0090] and [0091] and note that Hagen explicitly teaches that, regarding diluent addition in the form of water, “With respect to improving efficiency of energy production and costs, water has been used to control the combustion temperature and pollutant emissions”);
	c)    forming a heated fluid (F62) by directly contacting a fluid to be heated (F44) in a controlled manner, through physical or aerodynamic staging, with the first heated fluid (see at least [0094]-[[0095] and Fig. 1); 
	wherein the heated fluid contains lower concentrations of carbon monoxide, hydrogen, and/or molecular oxygen than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution (See at least [0018], [0019], [0072]-[0073], [0093]-[0096], [0111]-[0113], [0314] and Fig. 1 and note that Hagen explicitly teaches that “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” in [0019] and that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired” in [0314]. Thus, the heated fluid taught by Hagen contains lower concentrations of at least “carbon monoxide” that than obtainable by directly contacting the fluid to be heated with the first heated fluid without dilution.).

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen also teaches that the diluent is a portion of the fluid to be heated, derived from the fluid to be heated or is the same type of fluid as the fluid to be heated (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1).

	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejections set forth in this Office Action, Hagen also teaches that the diluent is a portion of the fluid to be heated, derived from the fluid to be heated or is the same type of fluid as the fluid to be heated (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1). 

	Regarding Claim 5, Hagen also teaches that the diluent is different from the fluid to be heated with respect to one or more of temperature, pressure, and composition (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1).

	Regarding Claim 6, Hagen also teaches that the diluent is different from the fluid to be heated with respect to one or more of temperature, pressure, and composition (see at least [0072]-[0073], [0093]-[0096], [0111]-[0113] and Fig. 1).

Response to Arguments
The arguments filed 9/1/2021 have been fully considered but have not been found persuasive for the following reasons:

	Regarding the 102(a)(1) rejections previously set forth for Claims 1 and 2 that were made with the Hagen reference, Applicant has argued that Hagen does not teach the new limitation of Claims 1 and 2 and contends that:
	“Simply put, Hagen et al makes no mention of any intermediate species for the combustion reaction nor how to increase thermal efficiency by allowing more complete combustion in the combustor portion of the burner.”

	And that:
	“Thus, in Hagen et al it is assumes that the fuel and oxidant and mixing with a diluent (i.e., water) complete combustion can be obtained. This is not the case. Hagen et al further teaches that the diluent is generated in a combustion chamber where fuel and oxidant are injected and reacted, and addition of untreated water is provided to the combustion zone. It simply does not describe how to improve the thermal efficiency of the combustion, nor the how to increase combustion completeness. By comparison, in the present invention the amount of intermediate species (CO and H2) and the oxygen content in the first heated fluid (thus, in the fluid to be heated) varies with the amount of diluent that is first reacted with the flame. The combustion efficiency is based on the measured addition of a diluent to the combustion zone and how the intermediate species (CO and H2) and leftover oxygen is minimized. Therefore, clearly the processes of Hagen et al and the one of the present invention are different. Withdrawal of this rejection is in order and it is respectfully requested.”

	These arguments are not persuasive because, to the extent that the claims are understood in light of the new 112(a) and 112(b) rejections set forth in this Office Action (as presented above in sections 2 and 3 of this Office Action), Hagen does teach the new limitations of Claims 1 and 2 (as presented above in section 4 of this Office Action). 
	Furthermore, Hagen explicitly teaches that the heated fluid contains lower concentrations of carbon monoxide, hydrogen, and/or molecular oxygen than obtainable by directly contacting the fluid to be heated with an otherwise identical flame without dilution. In [0019], Hagen teaches that “careful control of adding liquid water (and/or steam) may simultaneously reduce both the CO and NOx emissions” and in [0134] Hagen teaches that diluent fluid may be delivered upstream of the outlet of the combustor “to control combustion temperatures within the combustor 155 and reduce production of oxides of nitrogen (NOx) and/or Carbon Monoxide (CO) as desired”. Thus, the heated fluid taught by Hagen contains lower concentrations of at least “carbon monoxide” that than obtainable by directly contacting the fluid to be heated with an otherwise identical flame without dilution as is claimed. Therefore, these arguments are not persuasive and independent Claims 1 and 2 still stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen.
	It is recommended that Applicant further amend the claims to endeavor to overcome the new 112(a) and 112(b) rejections set forth in this Office Action and to incorporate differentiating structural limitations or method steps (if any exist) to endeavor to overcome the prior art of record. Applicant could, for example, claim a method step relating to the adjustment and/or optimization of the rate of diluent addition to endeavor to overcome the prior art of record (note that any such claim amendments must be fully supported by the original disclosure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bunio et al. (US 2012/0160187 A1) is considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/30/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762